Financial and economic situation in Moldova (debate)
The next item is the Commission statement on the economic and financial situation in Moldova.
Member of the Commission. - (RO) The elections that were re-run on 29 July in the Republic of Moldova were a crucial test of the country's ability to consolidate its democratic development and continue to progress towards rapprochement with the European Union. We are pleased that the elections were held in a calm, orderly atmosphere and that the new government has not only expressed its firm intention to favour a pro-European course, but has also adopted a number of measures pointing in this direction.
On the other hand, the new authorities in the Republic of Moldova are facing enormous difficulties. One of the most serious crises and biggest difficulties is the need to tackle the consequences of the economic and financial crisis. Among the European Union's neighbours to the east, the Republic of Moldova is probably in the most precarious economic situation. Trade and industrial production have collapsed not only as a result of the crisis, but also due to the political unrest triggered by the parliamentary elections in April.
The amounts of money transferred from abroad by Moldovan citizens, which accounted, up until last year, for over a third of the country's GDP, have dropped far below the usual level. Exports and imports have fallen dramatically. The same applies to domestic demand and industrial production. A sharp drop is forecast for 2009, by even more than 10% of GDP.
Given that the Republic of Moldova is already the poorest country in Europe, this decline will hit particularly hard and will exacerbate even further the difficulties the population is struggling with, especially the most vulnerable people in society. In order to provide aid to the Republic of Moldova and its population, the European Union is prepared to support this country by offering it macrofinancial assistance, on top of whatever may be provided by the International Monetary Fund, and as part of a coordinated effort with the latter. In addition, we will provide specialist assistance and speed up payment of our usual aid to this country.
With regard to macrofinancial assistance, as is necessary for this type of assistance, our support will depend on concluding an agreement on a support programme between the Republic of Moldova and the International Monetary Fund. Representatives of the IMF are currently in Chişinău, and we await their report with interest. We cannot go ahead with preparing a macrofinancial assistance programme before launching the programme with the IMF. Therefore, it is too early for us to be able to know what form the macrofinancial assistance programme which the European Commission might provide will take
We expect the country's authorities to ask for help, not only to consolidate their currency reserves, but also to cover their budget deficit. I must also mention that the Republic of Moldova is eligible for both grants and loans. The final composition of this assistance package will depend, of course, on the needs which will be identified.
In the meantime, the European Commission has already sent a mission of experts to Chişinău, headed up by the Directorate-General for Economic and Financial Affairs, DG ECFIN, to provide the authorities in the Republic of Moldova with help in drawing up their economic programme. The mission's objective deriving from the recent meeting with the authorities in Chişinău was to help them evaluate the country's response to the current economic situation. The Commission's services have been used on this occasion to gather the information required to prepare a macrofinancial assistance programme.
The Commission remains available to continually offer the authorities in Chişinău specialist consultancy in this area. At the same time, we are endeavouring to speed up the payments from the budget support operations featuring as part of the European Neighbourhood and Partnership Instrument. In September, the European Commission approved an increase from EUR 30.5 million to EUR 34.5 million of the ceiling for payments earmarked for budget support this year. Of course, the aim of our assistance in the form of budget support is, first and foremost, to encourage reforms in the agreed sectors, and not only to plug gaps in the budget.
However, in the current situation, it is more than a means of supplementing the limited budget resources. It is also a way of helping the population of the Republic of Moldova to overcome the real difficulties they are facing.
We welcome, in particular, that Members of the European Parliament have requested urgent support for the Republic of Moldova. In the coming months, we will call on you to support the efforts we are making in this area. We are confident that Parliament will promptly approve the macrofinancial assistance package for the Republic of Moldova when it is tabled before it. This will enable us to ensure that this assistance is provided in good time.
Before I conclude my speech, ladies and gentlemen, allow me to refer briefly to the situation in Transnistria. I would first of all like to stress how important it is for us not to lose sight of this problem against the backdrop of the significant political changes which are taking place in the Republic of Moldova. The talks aimed at resolving the conflict should be resumed as soon as possible in the 5+2 format. We are optimistic about this as the new government has reaffirmed its support for this principle in its programme. The European Union has an increasingly important influence in this process.
We are counting on the new government in Chişinău to adopt a proactive approach to this problem, which will help resolve the conflict. As far as we are concerned, we have just launched two project packages, with financing from the European Commission, for strengthening confidence in the health, environmental protection, social and economic sectors. This action is part of our constant wider efforts aimed at resolving the conflict.
Ladies and gentlemen, the Republic of Moldova is at a crossroads, both politically and economically. We are fully committed to supporting the country's future development. We will continue to do our utmost, at this particularly critical juncture, to ensure that our support is substantial and effective and that it is delivered at the right moment.
The Republic of Moldova is going through a serious economic, financial and institutional crisis caused by the global economic and financial climate, and especially by eight years of Communist government.
The early elections held in July 2009 and the victory of the Alliance for European Integration mark an important step towards fulfilling the European aspirations of Moldova's citizens. The victory was achieved through the effort of the parties in the Alliance against Communist methods and against both the influence of the situation in Transnistria and the influence of the Russian Federation. We must admire those who achieved this victory almost single-handedly by successfully gaining the trust of Moldova's citizens.
Moldova needs help. The stability of the new government in Chişinău depends on this, as does the future development of this former Soviet state towards the west or east. I strongly believe that Moldova will receive assistance from a number of quarters. This must include us.
The European Union has no option other than to respond positively to the efforts of the Alliance for European Integration in Moldova. This specifically means negotiating as soon as possible an association agreement between the European Union and Moldova, initiating very quickly a constructive dialogue aimed at introducing a visa waiver for Moldovan citizens and providing the Republic of Moldova with financial support so that it can cover the budget deficit. The European Commission must provide Moldova as soon as possible with the macrofinancial assistance it so desperately needs.
Commissioner, I listened closely to what you were saying and I am pleased that the Commission is paying attention to the Republic of Moldova and that you are preparing a macrofinancial assistance package, except that it all depends as well on collaboration with the IMF. What I would ask is for you, the Commission and the IMF not to deal with Moldova in parallel, but to collaborate with each other so that we do not end up with the scenario where the IMF is expecting the Commission to act and vice versa.
on behalf of the S&D Group. - (BG) It gave me particular pleasure listening to Mr Orban talk about the European Commission's intentions for and its approach to Moldova. I believe that we need to give Moldova very clear signals from the European institutions and the European Union as a whole, and provide the necessary support, both financial and economic. However, I must stress that political support is also required for the current government and its attempts to extricate Moldova from the difficult situation the country is in. After two successive elections, this government will obviously endeavour to address the population's real problems, something which appeared to have been given a back seat during these last months, if not for years. In addition to this, we must bear in mind that at the moment, the political situation in Moldova, even if it seems more stable and positive, can very quickly shift in a different direction. I believe that it is still completely unclear as to whether Moldova will manage to elect its president and if this does not happen, the country will obviously go ahead with new elections next year. This would be the worst possible development, not only for the country itself, but also for the people of Moldova.
This is why we support the Commission's efforts. I believe that our group and Parliament will support the European Commission's intentions. In addition to this, we must very clearly warn Moldova, its government, and the current opposition that it is time for Moldova to face up to the population's real problems, and that there must be no political games at its citizens' expense. It seems to me that such a strong warning will be understood in Moldova by the opposition as well at the moment. We also support the idea of quickly signing an Association Agreement which, as mentioned by Mr Marinescu, should also include a visa waiver, a serious problem that has been causing tension between Moldova and Romania, and this should include the creation of a free trade area too. We think that, apart from the urgent measures being proposed by the Commission, we must get the Eastern Partnership, launched in the middle of this year, to start operating properly. We must also show real results in line with this European Union policy.
on behalf of the ALDE Group. - (RO) The Republic of Moldova is in an extremely difficult economic situation. The financial crisis in the European Union has also affected the countries adjoining us, and it is our duty to help them.
The economic crisis in Moldova is not only a consequence of the global crisis, but is primarily due to a lack of immediate action that was required when this crisis broke out in the Republic of Moldova. In fact, because of the elections, the former Communist administration distorted local budgets by making preferential allocations to authorities controlled by Communists. In addition, the decision was also made to keep an artificial exchange rate between the leu and euro, at a level which had to ensure that the population in this country next to us was not affected by the crisis. So now, with winter approaching, local authorities are at risk of being unable to pay for thermal energy, and the government will have problems paying salaries and pensions.
We welcome the initiation of negotiations between the government of the Republic of Moldova and the IMF and World Bank. I am confident that they will be concluded with an agreement which will take into account the economic, political and social realities in the Republic of Moldova. The Republic of Moldova does not need to have conditions imposed on it that are impossible to fulfil, given the delicate political and economic situation in the country.
In April, we had a few occasions where we discussed the Republic of Moldova in the European Parliament. We all agreed that the European Union must provide financial support. This is all the more important now when liberal, pro-European forces are in power. This is why, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, I am clearly asking the Commission to ensure that the proposal it is going to draft includes specific offers of macrofinancial assistance because the Republic of Moldova needs help immediately to be able to cover the budget deficit, which is likely to reach 14% of the country's GDP by the end of 2009.
In the medium term, the Eastern Partnership may serve as an important instrument, but it must become operational as soon as possible and be allocated sufficient funds. We are also asking for a proposal to be included in the future association agreement on creating an expanded, comprehensive, common free trade area, along with a proposal on a visa waiver for Moldovan citizens.
Mr President, Commissioner, ladies and gentlemen, possibly the political situation in Moldova will relax tomorrow as a result of the election of a president supported by the Coalition for European Integration. Otherwise, as we have heard, new early elections will have to be held and, if it comes to that, the EU should provide constructive help.
This cannot, of course, be limited to observing the elections and I should like here to address the problem of how voter participation can be increased and the result can be made more transparent. Around one million Moldovans work and live abroad in the west, especially in Italy, Portugal and Austria. Their percentage of participation in the elections was in single figures at the last elections and there are logical reasons for that. For example, in Italy, it was only possible to vote in Rome and Bologna and numerous Moldovans scattered around the country did not make use of this opportunity due to the cost involved.
We, the European Parliament, the Commission, the Council and also the Moldovan Government, should ensure that more ballot boxes and special polling stations are set up at the next elections, so that Moldovans living abroad can take part in these elections, because it is from them that we can expect a clear commitment to Europe, which is why I should like to direct your attention, your focus, not only to economic and financial support, but also to the need for us to provide conscious and constructive political support.
on behalf of the ECR Group. - Mr President, Moldova is Europe's poorest country and is also landlocked, but has recently had a successful democratic election. The new parliament must now choose its president wisely.
However, it would undoubtedly be more prosperous and secure if it did not suffer from an artificial territorial division. Very little progress has been made towards a resolution of the frozen conflict in Transnistria - a problem which goes back some 17 years. This is largely because Russia bankrolls the illegal regime in Tiraspol and continues to garrison troops in Transnistria.
We can usually judge Russia's sincerity by its degree of commitment to resolving conflicts like this one, but the fact is that in Transnistria, as well as in Georgia and Ukraine, Russia cannot resist interfering. Russia maintains that Moldova, as a former Soviet Republic, is in its sphere of influence. Such concepts are outdated. Moldova, as a manifestly sovereign and European country, could one day join NATO and even the EU.
The EU must redouble efforts now to resolve outstanding issues in Moldova and give it the appropriate financial assistance it requires, but this will not happen by naively resetting relations with the Kremlin.
I would like to talk about both of these problems and also about the following report on Georgia. We are given too little time to assess such complex issues. I feel obliged to state that Czech President Václav Klaus was not mistaken in his statements either on the situation in Moldova or on the border conflict between Georgia and Russia. That is all in the past, of course, while we are facing a new set of problems today, despite the fact that we have a Commission President but no new Commission.
I would like to applaud the report on the Georgia-Russia conflict at least, and its effort to make an objective assessment of the entire situation. We have announced the ambitious Eastern Partnership programme and I would like to make some brief proposals in relation both to Moldova and Georgia. Firstly, the Eastern Partnership project must not be regarded as a policy instrument against Russia, but as an instrument for resolving issues jointly with Russia. Secondly, the question of the territorial integrity of both Moldova and Georgia must be resolved in accordance with international law, and not through the so-called Thessaloniki-Kosovo variant. Thirdly, both countries have expressed interest in closer cooperation with the European Union and this must involve appropriate financial support as well as real political support, for example, by relaxing the visa regime. Fourthly, both countries need a lot of help in the area of consultancy, particularly in relation to the running of public institutions such as the offices of the president, the parliament, the public prosecutor and so on. Fifthly, both countries have an urgent need for assistance, particularly over the establishment of a legal framework for freedom of expression and a free media, through which they can give their own citizens a greater feeling of confidence.
In order for all of this to be fulfilled, the European Union must be ready and able to complete the job of integrating these countries into the new Europe through political and financial support and other mechanisms as well. Failing this, the Eastern Partnership will be regarded simply as a piece of geopolitical manoeuvring and it will remain just an empty idea. Failing this, we risk simple disillusionment and more words spoken at the end of our election period about the need for new orange, pink or whatever other revolutions. We may indeed provide funding for these but they will not amount to a real resolution of the situation or an improvement in the lives of the inhabitants.
Mr President, the financial and economic situation in Moldova can be summed up in a few words. It is a total disaster, as Dr Aneli Gabani, one of Europe's leading experts on Moldova, informed me yesterday. A new government team may have taken office in Chişinău on 25 September with a promising name and programme - the Alliance for European Integration - but the Communist Party remains strong and is already preparing its return to power by forcing new elections, as expected.
If the European Union wishes to support the current Moldovan Government's European course, Brussels must attend to this very quickly. Therefore, the Council and the Commission must urge the IMF to come to Moldova's assistance as quickly as possible without immediately demanding social austerity. Let us allow the reform-minded cabinet a political breathing space. It goes without saying that the European Union itself must also provide generous funding in this case. After all, Moldova's political future is on the European agenda here today.
(RO) I, too, wish to welcome the Commission's intention to support the Republic of Moldova. The Republic of Moldova needs support that has to target the country's population. This is the only way in which the Republic of Moldova's citizens will be able to acquire the confidence they need to find a path towards stability and growth.
The macrofinancial assistance package which was agreed on here must obviously be put together as urgently as possible. Action must not be delayed because, if there is any delay, we will end up with disappointment in Moldova instead of confidence. In addition to this, I believe that the government in Chişinău must be supported politically because, after a long period of time, the country is, at last, genuinely opening up to the European Union. The name chosen by the government coalition is certainly no coincidence. It is made up of parties who really want a different option to the one that has been chosen by Moldova until now.
This political support is vital, all the more so as there is a risk, and I strongly emphasise this point, that Moldova will be regarded as a local problem, at the very limit, a problem for the Romanians inside the European Union. It is anything but this at all. It is a European problem, and I am pleased that there are Members with a whole variety of perspectives speaking on this subject. After all, Moldova is close to Europe and must be supported at a time when this opening is present there. Otherwise, we risk falling back into a cycle of delays and procrastination, which was typical of the Voronin administration.
Democratic developments and support from the EU may actually also lead to a resolution of the situation in Transnistria because this region was in stalemate. This was because the government in Chişinău was reluctant to end the stalemate and adopted an ambiguous, unconstructive position on this.
On a final note, Moldova's citizens require visas. The situation there is by no means any worse than the situation in the Western Balkans, and citizens from the Republic of Moldova must therefore enjoy freedom of travel.
(RO) As I also said here on Monday in the European Parliament, Moldova needs concrete actions, not promises. Moldova is currently in the most difficult economic situation among all the states on our continent. This is precisely why the institutions of the European Union must identify solutions for providing immediate macrofinancial assistance to the Republic of Moldova.
This aid is intended to cover the budget deficit equivalent to 14% of GDP. There has been a need for a very long time to initiate negotiations for a new agreement with Moldova. They have now become a possibility and we hope that they will be conducted at the fastest rate possible. However, the parliament in Chişinău is in a difficult position. The risk of new elections is still present. The election of a new president, initially scheduled for tomorrow, had to be postponed for another 10 days.
I am delighted at the enthusiasm with which the Commission announced the start of these negotiations and I hope this enthusiasm continues. We cannot afford to disappoint the Moldovan people. They need us, they need Europe.
(PL) Mr President, in our discussions in this House on Moldova, a lot of attention has been paid to the country's very poor economic situation, but frankly speaking, the situation today is far better than it was a year ago. We see Moldova making clear progress towards an economy capable of providing for its citizens' well-being. Paradoxically, Moldova is now in a better situation than it was a year ago, while Ukraine, which was held up as an example for all to follow, is in a worse situation.
We can see progress in what Moldova and its government are doing. The European Union must hold out a clear European perspective to this country and give firm support to the present authorities to prevent the old political nightmare from returning. Moldova's current situation is the result of eight years of rule by communists, and if we do not want to be instrumental in returning that incompetent team to power, let us help the present Moldovan Government and the Moldovan people.
Madam President, I would also like to thank the Commissioner and the Commission for all the declarations concerning Moldova and the steps the Commission wants to take in the future. Being from Poland, I know how important such steps are and the declarations on strengthening weak democracy in transition in their countries. The developments in Moldova are important for its people but are also very important for the entire region. This is what I want to stress.
During the transition process, the reforms are very fragile in many post-Soviet countries and the successes in Moldova will be an important example and an important signal to other pro-reformist groups in the post-Soviet region.
Talking about the fragility of the government right now and the situation in Moldova, we have to remember experiences at the beginning of the 1990s in this country, when the difficult economic situation led to a failure to pay pensions and salaries and to a break in reforms. Right now, we are talking about helping the economic situation but we also have to remember the need to strengthen institutions. At the heart of all democracies are the institutions: political institutions, institutions concerning the rule of law, the judiciary system and the freedom of the press.
Poland has recently done much to help Moldova during the elections and prior to them, but I think we particularly have to use the Eastern Partnership as an appropriate measure because it offers many possibilities. I think that not only is the Commission taking important steps but we in Parliament - when we receive all the documents - also need to speed up our process and our decisions to help resolve the situation.
Madam President, the pro-European Government in the Republic of Moldova cannot be left to become victim of the serious economic situation. I call for more substantial assistance than the package already agreed to by the Commission and I insist on this.
Financial assistance must support the population and must support the reforms which the country has to implement, as encouraged by the Union. These reforms need to be backed by enhanced and quick financial support from the Union, coupled with a monitoring mechanism to ensure and support the proper management of its funds. Finally, the new agreement with the Republic of Moldova should be an association agreement as in the case of the other countries under the European neighbourhood policy. Visa liberalisation should be negotiated and helped to happen.
(RO) The economic crisis is also being strongly felt in the Republic of Moldova. Romania and the Republic of Moldova have particularly close economic relations. My country is the number one destination for Moldovan exports and the second biggest source of imports. However, these commercial exchanges have been hit hard by the harmful introduction of a visa scheme by the former Communist administration. However, these exchanges have been resumed following the removal of this scheme.
The granting of the EUR 100 million credit promised by the Commission must be speeded up. With this in mind, an IMF mission may visit Chişinău in the near future. Poland has also promised to provide substantial aid. The European Union must take into account that the outcome voted for by the citizens of the Republic of Moldova in July showed that they are opening up to Europe.
Considerable intervention is required now from the European Union before the onset of winter so as not to allow any chance for the anti-European forces to take advantage of the difficult situation the Republic of Moldova is currently in. So far, not a single euro has reached the Republic of Moldova.
(RO) The will of Moldovan citizens has brought about a radical change in Chişinău with a pro-European government that sincerely wishes to commit to a proper project for the Republic of Moldova, a European project.
Moldova is currently facing serious economic and social problems, and the European Union must demonstrate that this symbolic word of 'solidarity' does not only apply during election campaigns. We must show that we, the European Union, are up to fulfilling the expectations of the citizens in this country. Faced with the disastrous situation left by the Voronin regime, the effects of the economic crisis, not to mention the onset of winter, the Republic of Moldova needs help now. We must not forget, talking about the IMF, that many European Union Member States are major players in the International Monetary Fund, and the decision must be made now.
(LT) I was, in fact, an observer during the elections in Moldova, and am familiar with this situation. It is a state with a rather complicated historical past - there is Trans-Dniester, Gagauzia, Moldova and many other matters. Almost all post-Soviet system states firstly require a certain amount of financial support. Therefore, I would really urge you to begin talks as soon as possible and to initiate talks with the International Monetary Fund, as we all really ought to support this state and this government that has been formed since the last elections and which is following the path to democracy. I think my colleagues were quite right in what they said on specific steps for the future, that is, on opening the opportunity for a free trade zone, on the visa regime. These are everyday matters that we will also have to solve in the future.
(ES) Madam President, I would like to put on record the reasons for my vote.
I am in favour of the European Union providing support to Moldova to deal with a critical situation. I am in favour of financial support provided by the International Monetary Fund and the European Union, namely urgent support and financial aid to the people of Moldova. I am in favour of providing political support to the coalition government in Chişinău, as this move will open the gates to hope. These gates need to be held open with financial aid.
The people of Moldova must be able to leave their country and travel, which is why I am in favour of a proper visa policy. I am also strongly and decisively in favour of the agreement being an association agreement. Madam President, EUR 100 million does not seem to be a sufficient sum. We desperately need to provide immediate and urgent assistance.
(RO) The increasingly encouraging messages which the European Union has been sending Chişinău recently are being welcomed there with great enthusiasm. This is because the majority of this country's citizens are pinning great hopes on becoming part of Europe. These aspirations are easy to understand.
The European Union has demonstrated on more than one occasion its ability to get its members out of difficult economic situations and that it has the mechanisms required to do this. However, there are motives which arouse a certain concern, linked to the danger of the Moldovans' enthusiasm waning. The primary reason for this is that the model of the agreement being proposed to Moldova does not offer the same guarantees on integration as the Stabilisation and Association Agreement offered to states in the Western Balkans. On the other hand, the negotiations on the agreement will require more time, which was already stated from the start.
I believe that the European Union also needs to propose quickly an alternative option, such as a huge economic aid plan, perhaps even a mini-Marshall Plan for Moldova.
Member of the Commission. - (RO) I have made one extremely important observation: the political support is there in Parliament for strengthening ties with the Republic of Moldova and bringing this country closer to the European Union.
I must specifically reply to some of the issues that have been raised just now. One of the most important of these related to the coordination between the European Commission and International Monetary Fund on granting macrofinancial assistance. As I have said before, we work closely with the IMF on coordinating our assistance procedures. It is still too early for us to say how these agreements will turn out, but we think that the European Union may wish to ensure that the adjustment programme also includes a series of reforms that we regard as essential to ensuring good governance and sustainable growth in the future.
Based on the experience gained from macrofinancial assistance programmes for other countries, it is possible that, as part of the negotiations on the exact procedures involved in providing this aid, certain conditions may crop up specifically linked, for instance, to good governance, which was mentioned by several speakers, and to harmonisation of the European Neighbourhood Policy. I want to emphasise once again the following fact: based on the rules which we need to follow, we are not able to grant macroeconomic assistance alone. Therefore, an agreement needs to be concluded between the authorities in the Republic of Moldova and the International Monetary Fund. Without this agreement, the macrofinancial assistance which we have spoken about more specifically cannot be provided.
On the other hand, I want to assure you that we are coordinating our actions with the International Monetary Fund. An IMF delegation is currently in Chişinău. As I have already told you, our colleagues from DG FIN are also in Chişinău, coordinating the dialogue with the International Monetary Fund, as well as with the authorities in the Republic of Moldova.
Another issue that was mentioned concerns what other assistance the European Union can give the Republic of Moldova that is geared towards the population, to show that we actually want to support not only the authorities in the Republic of Moldova, but the population as well. Let me give you just a few examples. This Community assistance has brought and will continue to bring specific benefits to the population.
We are cofinancing road infrastructure projects, the modernisation of Chişinău airport, the expansion of the Republican Clinical Hospital in Chişinău, which is the largest in the country, as well as the consolidation of primary medical assistance. In spring this year, we supplied medical equipment with a value of EUR 4.5 million to 60 clinics in the Republic of Moldova.
This country is the largest per capita beneficiary of Community assistance after the Palestinian Territories. As part of the European Neighbourhood Policy, the assistance budget, which rose to EUR 40 million in 2007, increased this year to EUR 62 million, and is forecast to continue growing.
We cannot clearly quantify at the moment the size of the financial assistance package as part of the macroeconomic support and the other programmes and types of support we are going to provide. A figure for this will be given when we reach the stage of concluding an agreement with the authorities in the Republic of Moldova, one which will specifically meet the needs that this country has.
There were two further issues raised. One of these concerns the timetable for the negotiations for concluding a new association agreement with the Republic of Moldova. I wish to tell you that last week, the European Commission sent a delegation to Chişinău for technical consultations with the authorities on negotiating a new agreement.
The agenda for these talks includes the format, objectives and timetable for the negotiations, as well as the components in the future agreement. We are therefore in negotiations on this issue.
The last matter I would like to mention is about the issue of the visa waiver. According to the joint declaration made on 7 May 2009, which marked the launch of the Eastern Partnership, the European Union is going to adopt measures that gradually move towards a visa waiver, with the long-term objective of achieving this for every country which is a member of this partnership. The conditions for this are fulfilment of the requirements relating to good governance and security, and guaranteeing security of movement.
At the present juncture, the European Commission is waiting with particular interest for the Council discussion about initiating a structured dialogue on a visa waiver with the Republic of Moldova. Until then, we have been and are still giving strong encouragement to the authorities in the Republic of Moldova to continue their reforms in the areas of justice, freedom and security, which will undoubtedly facilitate the discussions about easing the visa regime.
The debate is closed.
Written statements (Rule 149)
The European Commission's report on the economic and financial situation in the Republic of Moldova is completely unequivocal. The government in Chişinău is going through difficult times caused not only by the global economic recession, but also by economic decisions which were wrong or put off for too long by the previous government. Apart from this, the certainties that we are dealing with at the moment are that the Republic of Moldova has clearly declared itself in favour of the European option and it wants to be much more than a mere state bordering the European Union.
At present, Moldova is looking for support in getting out of the economic downturn, as well as for allies. Moldova is inextricably part of Europe and the support from the Community could take the form of specific measures, apart from giving encouragement and making statements of support and rapprochement. We are living in an interconnected, global Europe where no government can work miracles on its own, especially when they are expected overnight by a people forgotten for far too long by their own leaders.
A hand of cooperation extended by Europe to Moldova and a greater rapprochement between Chişinău and Brussels will instil greater confidence in the investors in this country. This will then be reflected in the long term by stability and growth.
The Republic of Moldova's path towards democracy has been difficult and it has now turned towards Europe. However, the new government majority in Chişinău is in a fragile position as it is also getting over the postponement of the vote by its parliament on the appointment of the President of Moldova.
At the same time, the difficult economic situation facing the new government may have serious social and political repercussions. In these circumstances, what is needed is urgent, huge support from the European Union in many areas, including the three strands in the future Association Agreement: the political agreement, the free trade agreement, and the visa waiver.
Financial support is crucial for ensuring this state's stability and encouraging democratic and economic reforms. Indeed, the EU and IMF must allocate considerable macroeconomic aid to cover the budget deficit and social costs for the subsequent period.
I must express the hope that the presidential election in Moldova and the changes which will occur in the European Commission and EU Presidency will not affect the priority that must be given to European assistance for this state in our immediate vicinity, on whose territory the closest unresolved conflict to the EU's borders is taking place. This factor must not be overlooked because it directly affects the stability of Eastern Europe and the security of Europe's borders.
The Republic of Moldova is a very important partner for the European Union, and the situation within the country reflects on the stability of the entire region. The new government would like to join the European Union in the future, which is why we should support it to keep the changes the country is undertaking on the right track. In this context, it is very important to use the opportunities afforded by cooperation in the framework of the Eastern Partnership, which would involve signing an association agreement and liberalising visa policy. The European Union needs to remember how important it is to support post-Soviet states trying to democratise their political life.
The announcement made by the Swedish Presidency about initiating as soon as possible negotiations on a new agreement with the Republic of Moldova, intended to replace the current Partnership and Cooperation Agreement, is more than welcome in view of the new political situation in this state. The Republic of Moldova's European destiny has been reinforced by the pro-European majority government formed in the parliament in Chişinău.
I believe that especially now, at a time when the effects of the economic crisis are being felt deeply, the Republic of Moldova must be supported by the European Union, which also means financially, while identifying mechanisms that will help encourage reforms in the Republic of Moldova which, in turn, will bring this state closer to fulfilling its desire of joining the EU. Mechanisms involving economic cooperation and commercial agreements are powerful instruments for making the Republic of Moldova's European destiny become a reality.
The preferential commercial terms granted by the European Union in early 2006 and Moldova's participation in CEFTA in 2007, along with all the Western Balkan states, some of which are EU candidate states, link the economy of this country to the European single market. This is the point where it can await the prospect of its integration into the EU. I believe that the European institutions must attach particular importance to not only political relations with the Republic of Moldova, but to economic and commercial relations as well.